Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Jinks on 09/29/2021. Possible amendment was discussed in order to put the Application in a condition for allowance.  Claim 2 has been canceled.

The new set of claim should be appeared as bellows:

1.	(Currently Amended) A temperature detection circuit comprising:
an electrostatic protection circuit including
a first wiring line including a resistance portion,
a first transistor provided with a first source/drain region electrically connected to the first wiring line,[[
a second wiring line electrically connected to a second source/drain region of the first transistor,
a first gate wiring line directly connecting a gate electrode of the first transistor to the second wiring line, and
a second gate wiring line directly  connecting a gate electrode of the second transistor to the first wiring line;

a second transistor provided with a first source/drain region having a constant potential applied thereto and a second source/drain region electrically connected to the first wiring line, wherein
the first source/drain region of the first transistor and the second source/drain region of the second transistor are directly [[electrically]] connected to the first wiring line between the resistance portion and the temperature detection element.
2.	(Cancelled)  
3.	(Currently Amended)  The temperature detection circuit according to [[ claim 1, wherein
the first gate wiring line and the second gate wiring line each include a resistance portion.
4.	(Original) The temperature detection circuit according to claim 1, wherein
the first transistor and the second transistor are of a same conductivity type.
5.	(Original) The temperature detection circuit according to claim 4, wherein
the first transistor and the second transistor have an equal channel length and an equal channel width.
6.	(Original) The temperature detection circuit according to claim 5, wherein
the constant potential ≤ (source/drain voltage of the first transistor + 8V) under the condition of a temperature of 80°C or less.
7.	(Original) The temperature detection circuit according to claim 1, wherein
the first transistor and the second transistor have different channel lengths or channel widths.
8.	(Original)  An electro-optical device comprising:
the temperature detection circuit according to claim 1; and
a first substrate provided with a plurality of pixel electrodes in a display region, wherein
the temperature detection circuit is provided on an outer side of the display region of the first substrate.
9.	(Original)  The electro-optical device according to claim 8, comprising:
a second substrate facing the first substrate and provided with a common electrode overlapping the plurality of pixel electrodes, wherein
the first source/drain region of the second transistor is applied with, as the constant potential, a common potential applied to the common electrode.
10.	(Original)  An electronic apparatus comprising:
the electro-optical device according to claim 8.
11. 	(Previously Presented) The electro-optical device according to Claim 8, wherein the first transistor and the second transistor are a further distance from the display region than the temperature detection element is.


Allowance
	
2.	Claims 1 and 3 -11 are allowed.

	Regarding claim 1:
	The closest art of record singly or in combination fails to teach or suggest the limitations “a first gate wiring line directly connecting a gate electrode of the first
transistor to the second wiring line, and a second gate wiring line directly connecting a gate electrode of the second transistor to the first wiring line;
a temperature detection element electrically connected to the first wiring line and the second wiring line; and
a second transistor provided with a first source/drain region having a constant potential applied thereto and a second source/drain region electrically connected to the first wiring line, wherein
the first source/drain region of the first transistor and the second source/drain region of the second transistor are directly  connected to the first wiring line between the resistance portion and the temperature detection element” with all other limitations as recited in claim 1 , Applicant’s Fig. 3 and [0031-0032].
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692